DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8/26/21.  The applicant argues there is no search burden since the classification for two inventions are the same.  However, the structural claim limitations are different for each group and are therefore considered as different inventions.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first and second attachment structures must be shown and labeled in the drawings or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected for reciting a first and second attachment structure.  These limitations are not clearly defined in the specification.  The specification does not specify which component these are but rather states an attachment structure is various 
Regarding claim 8, “the at least two points” lack antecedent basis.  The claim will be examined as best understood.

Claim Rejections - 35 USC § 102
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7 and 9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Publication No. US 2019/0380492 to Heap et al.
Regarding claim 1, as best understood, Heap discloses an end bracket (fig. 16) for attachment of a horizontal strut (fig. 21: 102) to a vertical strut (fig. 21: 202).  A body member (fig. 16: 120), a first attachment structure (fig. 16: left side) to join the horizontal strut to the vertical strut, a second attachment structure (fig. 16: right side) in which the horizontal strut is slidably attached (as seen in fig. 20), the end bracket available to lengthen the horizontal strut.
Regarding claim 2, the first attachment structure includes an insert member (104) to be inserted within a slot of the vertical strut and removably engage the end bracket to the vertical strut and prevent dislodgement.
Regarding claim 3, the first attachment structure includes a divet (fig. 16: see divet at bottom left located at bottom of 106).
Regarding claim 4, the first attachment structure includes a first insert member (fig. 16: 104) and an opposing second insert member (106) the first extending vertically 
Regarding claim 5, Heap discloses an inherent locking structure to allow for a variable horizontal displacement of the horizontal strut (by sliding onto bracket).
Regarding claim 7, Heap discloses two points of contact between the end bracket and the horizontal strut (fig. 16: see portion below 118 and portion above 118).
Regarding claim 9, the second attachment structure includes one slot (where 118 points) to enable linear movement.

Claim(s) 6, 8, 10 and 11, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Publication No. US 2019/0380492 to Heap et al. in view of U.S. Patent Publication No. US 2014/0331564 to Wei.
Regarding claim 6, Heap does not disclose a locking structure with a screw.  Wei discloses a bracket with locking structure being a screw (Wei fig 1: 32).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Heap by adding a locking screw, as disclosed by Wei, in order to better secure the bracket to the horizontal strut.
Regarding claim 8, Wei discloses two pojnts orthogonal to each other (32 and top flat of 30).   It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Heap with such in order to increase strength.
Regarding claim 10, Heap does not disclose an extension on the second attachment structure being orthogonal.  Wei discloses the second attachment structure includes an extension member (31) orthogonal to the body and to support and guide the 
Regarding claim 11, Heap does not disclose opposed orthogonal plates on te second attachment structure.  Wei discloses orthogonal plates (fig. 1: top and bottom flat sides of 30) on opposed ends of the body for sliding in the horizontal strut.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Heap by using such structure in order to better secure the horizontal strut to the bracket.
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Basil Katcheves whose telephone number is (571) 272-6846.  The examiner can normally be reached on Monday-Friday from 7:30 am to 4:00 pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner, can be reached at (571) 272-6754.
/BASIL S KATCHEVES/Primary Examiner, Art Unit 3633